                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            IN RE: CHRYSLER-DODGE-JEEP                       Case No. 17-md-02777-EMC (JSC)
                                   7        ECODIESEL MARKETING, SALES
                                   8        PRACTICES, AND PRODUCT
                                            LIABILITY LITIGATION                             ORDER RE: OPT OUT DISCOVERY
                                   9                                                         DISPUTE
                                            This Document Relates to:
                                  10                                                         Re: Dkt. Nos. 786, 787
                                            OPT-OUT CASES
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                                Now pending before is a letter “Motion” from the FCA and Bosch Defendants regarding a
                                  14
                                       dispute as to some opt-out plaintiffs’ failure to preserve their EcoDiesel Trucks and a motion by
                                  15
                                       Plaintiffs to strike the letter. (Dkt. Nos. 786, 787, 791.) Defendants’ unilateral letter is not an
                                  16
                                       appropriate procedural device to move the Court for relief, whether it be Judge Chen or this Court.
                                  17
                                       Accordingly, Plaintiffs’ Motion to Strike is GRANTED.
                                  18
                                                If Defendants intend to properly move for the relief sought by the letter, then they must
                                  19
                                       first meet and confer by video with Plaintiffs. Defendants must advise Plaintiffs on or before
                                  20
                                       October 12, 2020 whether they wish to pursue the matter and, if so, the parties must schedule the
                                  21
                                       video meet and confer to occur on or before October 19, 2020. If after the video meet and confer
                                  22
                                       there is still a dispute, then Defendants may file a properly noticed motion. Since Defendants are
                                  23
                                       seeking terminating spoliation sanctions they should file a motion pursuant to Civil Local Rule 7-2
                                  24
                                       rather than a joint discovery dispute letter brief. Such motion, if any, must be filed on or before
                                  25
                                       October 29, 2020.
                                  26
                                                This Order disposes of Docket Nos. 786 and 787.
                                  27
                                       //
                                  28
                                   1          IT IS SO ORDERED.

                                   2   Dated: October 8, 2020

                                   3

                                   4
                                                                      JACQUELINE SCOTT CORLEY
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  2
